Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 17, 2011                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  142319                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Brian K. Zahra,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 142319
                                                                    COA: 300285
                                                                    Oakland CC: 2009-229096-FH
  SCOTT R. DETLOFF,
            Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the October 29, 2010
  order of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), rather
  than grant leave to appeal, we VACATE the defendant’s sentence for resisting and
  obstructing an officer, MCL 750.81d(1). Zero points should have been scored for PRV 1
  pursuant to MCL 777.50(2) and (3). The resulting change in defendant’s total PRV
  score produces a lower guidelines range. Defendant is therefore entitled to resentencing.
  See People v Francisco, 474 Mich 82 (2006). Therefore, we REMAND this case to the
  Oakland Circuit Court for resentencing under properly scored sentencing guidelines.
  Because we are not persuaded that the remaining questions presented should be reviewed
  by this Court, leave to appeal with respect to them is DENIED.

        We do not retain jurisdiction.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 17, 2011                       _________________________________________
           p0614                                                               Clerk